Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2. 	Claims 1, 3-12, 14-20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claims 1 and 12, 
Cook (US20090167449)  teaches a wireless power transfer system, comprising: a transmitter (transmit current loop 100, Fig. 1) generating an time-varying external magnetic field ( AC magnetic field, see Fig. 1 Faraday’s induction law, the magnetic field is varying with time t or [0013], line 5) ; and a receiver (receive current loop 150, Fig. 1) generating power under an influence of the time-varying external magnetic field( magnetic field, see Fig. 1 or [0013], line 5) by the transmitter(transmit current loop 100, Fig. 1),
the receiver comprising: an electromechanical conversion element  ( e.g., 210 and 305, Fig. 2, 3,  210 belong to the magneto mechanical system which is used to mount a permanent magnet, to allow the magnet to oscillate under the force of an external alternating magnetic field, and this mechanical energy can further converted to electrical energy through the inductor 305.), and a magnet ( e.g., 200, Fig. 2) coupled to the electromechanical conversion element ( e.g., 210, Fig. 2), a torque ( [0026] the magnetic field apply to the magnet and generate a torque) exerted on the electromechanical conversion element ( e.g., 210, Fig. 2) by the magnet ( e.g., 200, Fig. 2) via electrodynamic coupling ( magnet oscillate under the force of an external alternating field [0024] which belongs to electrodynamic see attached electrodynamic definition from Merriam-Webster and see applicant’s specification page 6 para 1, electrodynamic involves a magnet with the receiving coil which is shown in Fig. 3 of Cook) with the time-varying external magnetic field ( e.g., [0024] a permanent magnet, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field) .
Arnold ( WO2009039293A1) teaches an electromechanical conversion element  ( e.g., 1, Fig. 1)comprising having an axis  extending from a fixed end to a distal end ( axis from wall side to magnet 3 side, Fig. 1), the electromechanical conversion element comprising a piezoelectric material (2, Fig. 1) extending at least along a portion of the axis ( see 2 is on the 1 and along the described axis) and a magnet ( e.g., 3, Fig. 1) coupled to the end of  electromechanical conversion element ( e.g., 1, Fig. 2), where the piezoelectric material ( 2, Fig. 1) generates a voltage ( when there is a bend in 1, a voltage generated by 2, see page 5, line 18-25)   in response to a torque exerted on the electromechanical conversion element by the magnet via electrodynamic coupling with the external magnetic field ( as discussed in Cook, the external magnetic field electrodynamic coupled with the magnet and generate a torque to cause the magnet and electromechanical conversion element 210 rotate, while Fig. 1 of Arnold  teaches when the electromechanical conversion element 1 moves, piezoelectric material on 1 generates a voltage. The combination of Arnold and Cook teaches the piezoelectric material generates a voltage in response to a torque exerted on the electromechanical conversion element by the magnet).
	However, the prior art of record fails to teach or suggest the torque produces a rotation of the electromechanical conversion element about the axis (extending from the fixed end to the distal end) of the electromechanical conversion element that generates the voltage of the piezoelectric material in combination with other limitations of the claim.
	Regarding to Claims 3-11, 14-20, they depend on claims 1 or 12 above.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

Irani (US20090171404A1) teaches the ends of the tube may contain springs or other magnets to “bounce” the magnet to travel to the other side, and/or possible reverse the direction of spin. The springs may be tuned such that the system exhibits resonance. The springs themselves may be electrically conducting wires capable of capturing flux. The springs may include variable-gap capacitors or piezoelectric materials capable of producing voltage when stressed.
Rastegar(US20110193350A1) teaches Piezoelectric elements 122 are attached to the surface of the flexible beams such that as the flexible beams are bent, they are subjected to either tensile or compressive stresses depending on the direction of the applied bending, thereby providing the means of converting mechanical energy into electrical energy. Now as the shaft 101 oscillates in rotation following engagement with the primary system as was described above for the embodiment 100 of FIG. 11, the flexible beam is deflected in bending, and mechanical energy of rotational vibration of the secondary vibratory system 120 can be converted into electrical energy.
Ma (US20110156406A1) teaches a platform energy harvesting using piezoelectric element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINPING SUN/Primary Examiner, Art Unit 2836